Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Mingji Jin (Reg. No. 69,674) on 07/13/2022.

The application has been amended as follows: 

In the Claim: 
	Claim 1 (Currently Amended)  An information processing apparatus comprising:
a first casing;
a second casing provided at a lower position than the first casing; and


a processor,
wherein the first casing includes:
	a display provided at a higher position than a second reader; and
	a biometrics information acquiring device that is provided between the second reader and the display and captures a second biometrics information on a user, the biometrics information acquiring device including a camera that faces a diagonally upward direction,
the second casing includes:
		a first reader that reads a document including a first biometrics information; and
		the second reader that reads a code indicated in a medium, and
	the processor is configured to execute instructions to perform a comparison between the first biometrics information and the second biometrics information, and
wherein the first biometrics information is a face image registered in a passport and the second biometrics information is a face image captured by the biometrics information acquiring device triggered by reading the document or reading the code,
wherein the information processing apparatus is attached to a side of a support member, a status display and a surveillance camera are provided on an arm of the support member, the surveillance camera is provided to monitor the information processing apparatus, and the status display is provided to indicate a status of the information processing apparatus.

Claim 19 (Currently Amended)  An information processing apparatus comprising:
	a memory configured to store instructions; and
	a processor configured to execute the instructions to:
		read a document including a first biometrics information;
		read a code indicated in a medium; 
		capture a second biometrics information on a user by a biometrics information acquiring device that is provided between a reader that reads the code and a display provided at a higher position than the reader, the biometrics information acquiring device including a camera that faces a diagonally upward direction; and
		perform a comparison between the first biometrics information and the second biometrics information,
wherein the first biometrics information is a face image registered in a passport and the second biometrics information is a face image captured by the biometrics information acquiring device triggered by reading the document or reading the code, the display and the biometrics information acquiring device are included in a first casing, the reader is included in a second casing,  the information processing apparatus is attached to a side of a support member, a status display and a surveillance camera are provided on an arm of the support member, the surveillance camera is provided to monitor the information processing apparatus, and the status display is provided to indicate a status of the information processing apparatus.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest an information processing apparatus comprising: a first casing, a second casing, wherein the first casing includes a display, a biometric information acquiring device, a second reader; the second casing comprising a first reader, and wherein the information processing apparatus is attached to a side of a support member, a status display and a surveillance camera are provided on an arm of the support member, the surveillance camera is provided to monitor the information processing apparatus, and the status display is provided to indicate a status of the information processing apparatus and in combination with other features and arrangements of the display, the biometric information acquiring device and the camera as claimed.  Similar limitations as recited in claim 19 and further limitations of the dependent claims 4, 6, 7, 10-18 and 23-27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887